

115 HR 1390 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs relating to the transportation of certain deceased veterans to veterans’ cemeteries owned by a State or tribal organization.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1390IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Banks of Indiana (for himself, Mr. Messer, Mr. Budd, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs
			 relating to the transportation of certain deceased veterans to veterans’
			 cemeteries owned by a State or tribal organization.
	
		1.Transportation of deceased veterans to veterans’ cemeteries
 (a)In generalSubsection (a) of section 2308 of title 38, United States Code, is amended to read as follows:  (a)In General (1)The Secretary may pay, in addition to any amount paid pursuant to section 2302 or 2307 of this title, the cost of transportation of the deceased veteran described in paragraph (1) or (2) of subsection (b) for burial in a national cemetery or a covered veterans’ cemetery. Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran’s last place of residence in which burial space is available.
 (2)The Secretary may pay, in addition to any amount paid pursuant to section 2302 or 2307 of this title, the cost of transportation of the deceased veteran described in subsection (b)(3) for burial in a national cemetery. Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran’s last place of residence in which burial space is available..
 (b)Covered Veterans’ Cemetery DefinedSection 2308 of such title is amended by adding at the end the following new subsection:  (c)Covered Veterans’ Cemetery DefinedIn this section, the term covered veterans’ cemetery means, with respect to a deceased veteran described in subsection (b), a veterans’ cemetery owned by a State or a tribal organization (as defined in section 3765(4) of this title) in which the deceased veteran is eligible to be buried..
 (c)Conforming AmendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a veterans’ cemetery. (d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:
				
					
						2308. Transportation of deceased veteran to a national cemetery or a veterans’ cemetery..
			